EXHIBIT 10.34

JAZZ PHARMACEUTICALS PLC

AMENDED AND RESTATED

EXECUTIVE CHANGE IN CONTROL AND SEVERANCE BENEFIT PLAN

SECTION 1.     INTRODUCTION.

The Jazz Pharmaceuticals plc Amended and Restated Executive Change in Control
and Severance Benefit Plan (the “Plan”) is hereby amended effective February 14,
2012 (originally established effective May 1, 2007 (the “Effective Date”) and
subsequently amended on February 17, 2009 and October 24, 2011). The purpose of
the Plan is to provide for the payment of severance benefits to certain eligible
executive employees of Jazz Pharmaceuticals plc (the “Company”) or its
Affiliates in the event that such employees are subject to qualifying employment
terminations in connection with a Change in Control. This Plan shall supersede
any individually negotiated employment or severance benefit agreement and any
generally applicable severance or change in control plan, policy, or practice,
whether written or unwritten, with respect to each employee who becomes a
Participant in the Plan, in each case to the extent that such agreement, plan,
policy or practice provides for benefits upon a Covered Termination (as defined
herein). This Plan document also constitutes the Summary Plan Description for
the Plan.

SECTION 2.     DEFINITIONS.

For purposes of the Plan, the following terms are defined as follows:

(a)     “Affiliate” means any “parent” or “subsidiary” of the Company as such
terms are defined in Rule 405 of the Securities Act of 1933, as amended.

(b)     “Base Salary” means the Participant’s annual base pay (excluding
incentive pay, premium pay, commissions, overtime, bonuses and other forms of
variable compensation), at the rate in effect during the last regularly
scheduled payroll period immediately preceding the date of the Participant’s
Covered Termination (without giving effect to any reduction in annual base pay
after a Change in Control that would constitute grounds for Constructive
Termination); provided, however, that if the participant has, during the 12
months prior to the date of the Participant’s Covered Termination, taken a
voluntary pay reduction, then the annual base pay will be determined without
regard to such voluntary reduction (assuming that the annual base pay did not
include such voluntary reduction).

(c)     “Board” means the Board of Directors of Jazz Pharmaceuticals plc.

(d)     “Bonus Percentage” means the greater of (i) any annual bonus, as a
percentage of annual base salary paid in the year of determination, paid to the
Participant in respect of either of the last two calendar years prior to the
date of a Covered Termination or (ii) the Participant’s target bonus, expressed
as a percentage of annual base salary, for the calendar year in which the
Covered Termination occurs; provided, however, that if the Participant was not
employed for the entire calendar year prior to the date of a Covered
Termination, the “Bonus Percentage” shall be

 

1.



--------------------------------------------------------------------------------

the greater of (x) the average bonus, as a percentage of annual base salary, for
all similarly situated employees at the Company (e.g. , all Vice Presidents, all
Senior Vice Presidents, etc.) who were employed for the entire calendar year
prior to the date of a Covered Termination or (y) the Participant’s target
bonus, expressed as a percentage of annual base salary, for the calendar year in
which the Covered Termination occurs.

(e)     “Bonus Multiplier” means the quotient obtained by dividing the number of
full months that a Participant is employed in the year of a Covered Termination
by twelve (12).

(f)     “Cause” means the occurrence of any one or more of the following:
(i) the Participant’s unauthorized use or disclosure of the confidential
information or trade secrets of Company or its Affiliates which use or
disclosure causes material harm to the Company or an Affiliate; (ii) the
Participant’s material breach of any agreement between the Participant and the
Company or an Affiliate which remains uncured for ten (10) days after receiving
written notification of the breach from the Board; (iii) the Participant’s
material failure to comply with the written policies or rules of the Company or
an Affiliate which remains uncured for ten (10) days after receiving written
notification of the breach from the Board; (iv) the Participant’s conviction of,
or plea of “guilty” or “no contest” to, any crime involving fraud, dishonesty,
or moral turpitude under the laws of any United States Federal, state, local, or
foreign governmental authority; (v) the Participant’s gross misconduct; (vi) the
Participant’s continuing failure to perform assigned duties after receiving
written notification of the failure from the Board; or (vii) the Participant’s
failure to cooperate in good faith with a governmental or internal investigation
of the Company, its Affiliates, directors, officers, or employees, if the Board
has requested the Participant’s cooperation.

(g)     “Change in Control” shall mean the occurrence, in a single transaction
or in a series of related transactions, of any one or more of the following
events:

  (i)     any Exchange Act Person becomes the Owner, directly or indirectly, of
securities of the Company representing more than fifty percent (50%) of the
combined voting power of the Company’s then outstanding securities other than by
virtue of a merger, consolidation or similar transaction. Notwithstanding the
foregoing, a Change in Control shall not be deemed to occur (A) on account of
the acquisition of securities of the Company by any institutional investor, any
affiliate thereof or any other Exchange Act Person that acquires the Company’s
securities in a transaction or series of related transactions that are primarily
a private financing transaction for the Company, a recapitalization of the
Company or a conversion or restructuring of Company indebtedness or (B) solely
because the level of Ownership held by any Exchange Act Person (the “Subject
Person”) exceeds the designated percentage threshold of the outstanding voting
securities as a result of a repurchase or other acquisition of voting securities
by the Company reducing the number of shares outstanding, provided that if a
Change in Control would occur (but for the operation of this sentence) as a
result of the acquisition of voting securities by the Company, and after such
share acquisition, the Subject Person becomes the Owner of any additional voting
securities that, assuming the repurchase or other acquisition had not occurred,
increases the percentage of the then outstanding voting securities Owned by the
Subject Person over the designated percentage threshold, then a Change in
Control shall be deemed to occur;

 

2.



--------------------------------------------------------------------------------

    (ii)     there is consummated a merger, consolidation or similar transaction
involving (directly or indirectly) the Company if, immediately after the
consummation of such merger, consolidation or similar transaction, the
shareholders of the Company immediately prior thereto do not Own, directly or
indirectly, either (A) outstanding voting securities representing more than
fifty percent (50%) of the combined outstanding voting power of the surviving
Entity in such merger, consolidation or similar transaction or (B) more than
fifty percent (50%) of the combined outstanding voting power of the parent of
the surviving Entity in such merger, consolidation or similar transaction, in
either case, in substantially the same proportions as their ownership of the
voting power of the Company’s securities immediately prior to such merger,
consolidation or similar transaction;

    (iii)     the shareholders of the Company approve or the Board approves a
plan of complete dissolution or liquidation of the Company, or a complete
dissolution or liquidation of the Company shall otherwise occur; or

    (iv)     there is consummated a sale, lease, license or other disposition of
all or substantially all of the consolidated assets of the Company and its
Subsidiaries, other than a sale, lease, license or other disposition of all or
substantially all of the consolidated assets of the Company and its Subsidiaries
to an Entity, more than fifty percent (50%) of the combined voting power of the
voting securities of which are Owned by shareholders of the Company in
substantially the same proportion as their Ownership of the Company immediately
prior to such sale, lease, license or other disposition.

For the avoidance of doubt, any one or more of the above events may be effected
pursuant to (A) a compromise or arrangement sanctioned by the court under
section 201 of the Companies Act 1963 of the Republic of Ireland or (B) section
204 of the Companies Act 1963 of the Republic of Ireland.

Notwithstanding the foregoing or any other provision of this Plan, the term
Change in Control shall not include (1) a sale of assets, merger or other
transaction effected exclusively for the purpose of changing the domicile of the
Company or (2) unless the Board determines otherwise, the creation of a new
holding company where the Company becomes a wholly-owned subsidiary of that
holding company and the holding company will be owned in substantially the same
proportions by the persons who held the Company’s issued shares immediately
before such transaction.

(h)     “COBRA” means the Consolidated Omnibus Budget Reconciliation Act of
1985, as amended.

(i)      “Code” means the Internal Revenue Code of 1986, as amended.

(j)     “Company” means Jazz Pharmaceuticals plc or, following a Change in
Control which is a sale of assets or a merger in which Jazz Pharmaceuticals plc
is not the surviving entity, the entity to which the assets are sold or the
surviving entity resulting from such transaction, respectively.

(k)     “Constructive Termination” means a resignation of employment by a
Participant after an action or event which constitutes Good Reason is undertaken
by the Company or an

 

3.



--------------------------------------------------------------------------------

Affiliate, or occurs; provided, however, that in order for a Participant’s
resignation to constitute a Constructive Termination, such Participant must
(i) provide written notice to the Company’s General Counsel within thirty (30)
days after the first occurrence of the event giving rise to Good Reason setting
forth the basis for such resignation, (ii) allow the Company at least
thirty (30) days from receipt of such written notice to cure such event, and
(iii) if such event is not reasonably cured within such period, resign from all
positions Participant then holds with the Company and any Affiliate effective
not later than ninety (90) days after the expiration of the cure period.

(l)     “Covered Termination” means either (i) an Involuntary Termination
Without Cause, or (ii) a Constructive Termination, in each case within twelve
(12) months following a Change in Control. Termination of employment of a
Participant due to death or disability shall not constitute a Covered
Termination unless a resignation of employment by the Participant immediately
prior to the Participant’s death or disability would have qualified as a
Constructive Termination.

(m)     “Entity” means a corporation, partnership, limited liability company, or
other entity.

(n)     “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended.

(o)     “Exchange Act” means the Securities Exchange Act of 1934, as amended.

(p)     “Exchange Act Person” means any natural person, Entity or “group”
(within the meaning of Section 13(d) or 14(d) of the Exchange Act), except that
“Exchange Act Person” shall not include (A) the Company or any Subsidiary of the
Company; (B) any employee benefit plan of the Company or any Subsidiary of the
Company or any trustee or other fiduciary holding securities under an employee
benefit plan of the Company or any Subsidiary of the Company; (C) an underwriter
temporarily holding securities pursuant to an offering of such securities; or
(D) an Entity Owned, directly or indirectly, by the shareholders of the Company
in substantially the same proportions as their Ownership of shares of the
Company.

(q)     “Involuntary Termination Without Cause” means a termination by the
Company of a Participant’s employment relationship with the Company or an
Affiliate for any reason other than for Cause.

(r)     “Good Reason” means the occurrence of any one or more of the following
actions or events: (i) a reduction in the Participant’s Base Salary by more than
ten percent (10%) (other than a reduction in conjunction with (x) a Company-wide
salary reduction, or (y) a salary reduction involving senior management of the
Company which results in salary reductions for employees similarly-situated to
the Participant); (ii) a relocation of Participant’s place of employment by more
than thirty-five (35) miles; provided and only if such reduction or relocation
is effected without the Participant’s consent; (iii) a substantial reduction in
the Participant’s duties or responsibilities (and not simply a change in
reporting relationships) in effect prior to the effective date of the Change in
Control; provided, however, that it shall not constitute “Good Reason” if,
following the effective date of the Change in Control, either (x) the

 

4.



--------------------------------------------------------------------------------

Company is retained as a separate legal entity or business unit and the
Participant holds the same position in such legal entity or business unit as the
Participant held before such effective date, or (y) the Participant holds a
position with duties and responsibilities comparable (though not necessarily
identical, in view of the relative sizes of the Company and the entity involved
in the Change in Control) to the duties and responsibilities of the Participant
prior to the effective date of the Change in Control; (iv) a reduction in the
Participant’s title (e.g., the Participant no longer has a “Vice President” or
“Senior Vice President”, etc. title); or (v) required travel by the Participant
on the Company’s business is substantially increased compared with the
Participant’s business travel obligations prior to the Change in Control,
provided and only if such increased business travel is effected without the
Participant’s consent.

(s)     “Own,” “Owned,” “Owner,” “Ownership” A person or Entity shall be deemed
to “Own,” to have “Owned,” to be the “Owner” of, or to have acquired “Ownership”
of securities if such person or Entity, directly or indirectly, through any
contract, arrangement, understanding, relationship or otherwise, has or shares
voting power, which includes the power to vote or to direct the voting, with
respect to such securities.

(t)     “Participant” means an individual who has been designated a Participant
by the Plan Administrator in its sole discretion (either by a specific
designation or by virtue of being a member of a class of employees who have been
so designated).

(u)     “Plan Administrator” means the Board or any committee duly authorized by
the Board to administer the Plan. The Plan Administrator may, but is not
required to be, the Compensation Committee of the Board. The Board may at any
time administer the Plan, in whole or in part, notwithstanding that the Board
has previously appointed a committee to act as the Plan Administrator.

(v)     “Subsidiary” shall mean any corporation (other than the Company) in an
unbroken chain of corporations beginning with the Company, if each of the
corporations other than the last corporation in the unbroken chain owns stock
possessing fifty percent (50%) or more of the total combined voting power of all
classes of stock in one of the other corporations in such chain. A corporation
that attains the status of a Subsidiary on a date after the adoption of the Plan
shall be considered a Subsidiary commencing as of such date.

SECTION 3.     ELIGIBILITY FOR BENEFITS.

(a)     General Rules. Subject to the limitations set forth in this Section 3,
Section 5 and Section 6, in the event of a Covered Termination, the Company
shall provide the severance benefits described in Section 4 to each affected
Participant.

(b)     Exceptions to Benefit Entitlement. A Participant will not receive
benefits under the Plan (or will receive reduced benefits under the Plan) in the
following circumstances, as determined by the Plan Administrator in its sole
discretion:

(i)     The Participant has executed an individually negotiated employment
contract or agreement with the Company relating to severance benefits that is in
effect on his or her termination date and which provides for such benefits upon
a Covered Termination.

 

5.



--------------------------------------------------------------------------------

(ii)       The Participant is entitled to receive benefits under another
severance benefit plan maintained by the Company on his or her termination date
and which provides such benefits upon a Covered Termination.

(iii)     The Participant’s employment terminates or is terminated for any
reason other than a Covered Termination.

(iv)      The Participant voluntarily terminates employment with the Company in
order to accept employment with another entity that is controlled (directly or
indirectly) by the Company or is otherwise an Affiliate.

(v)       The Participant does not confirm in writing that he or she shall be
subject to the Company’s Employee Confidential Information and Inventions
Agreement.

(vi)      The Participant is rehired prior to the date benefits under the Plan
are scheduled to commence by the Company or an Affiliate for an identical or
substantially equivalent or comparable position as the Participant’s last
position with the Company or an Affiliate.

(vii)     The Participant is offered an identical or substantially equivalent or
comparable position with the Company, an Affiliate, or a successor pursuant to a
Change in Control. For purposes of the foregoing, a “substantially equivalent or
comparable position” is one that offers the Participant substantially the same
level of responsibility and Base Salary; provided, however, that a Participant
shall not be considered to be offered a “substantially equivalent or comparable
position” if a resignation by the Participant would constitute Constructive
Termination.

(viii)    The Participant has failed to execute or has revoked the release
described in Section 5(a).

(c)    Termination of Benefits. A Participant’s right to receive benefits under
this Plan shall terminate immediately if, at any time prior to or during the
period for which the Participant is receiving benefits hereunder, the
Participant, without the prior written approval of the Plan Administrator:

(i)        willfully breaches a material provision of the Company’s Employee
Confidential Information and Inventions Agreement;

(ii)       encourages or solicits any of the Company’s then current employees to
leave the Company’s employ for any reason or interferes in any other manner with
employment relationships at the time existing between the Company and its then
current employees; or

(iii)      induces any of the Company’s then current clients, customers,
suppliers, vendors, distributors, licensors, licensees or other third party to
terminate their existing business relationship with the Company or interferes in
any other manner with any existing business relationship between the Company and
any then current client, customer, supplier, vendor, distributor, licensor,
licensee or other third party.

 

6.



--------------------------------------------------------------------------------

SECTION 4.     AMOUNT OF BENEFITS.

In the event of a Participant’s Covered Termination, the Participant shall be
entitled to receive the benefits provided by this Section 4.

(a)     Cash Severance Benefits.    The Company shall make a cash severance
payment to the Participant in an amount equal to the sum of (i) the
Participant’s Base Salary multiplied by the percentage set forth below that
applies to the Participant plus (ii) the product of (A) the Participant’s Base
Salary, and (B) the Participant’s Bonus Percentage, and (C) the percentage set
forth below that applies to the Participant plus (iii) the product of (1) the
Participant’s Base Salary and (2) the Participant’s Bonus Percentage and (3) the
Participant’s Bonus Multiplier.

 

If the Participant is at the time of the Covered Termination a:

   Applicable
Percentage:  

Vice President

     100 % 

Senior Vice President and above (but not Chief Executive
Officer, Executive Chairman or President)

     150 % 

Chief Executive Officer, Executive Chairman or President

     200 % 

Such severance payment shall be paid in accordance with Section 6.

(b)     Health Continuation Coverage.

 (i)     Provided that the Participant is eligible for, and has made an election
at the time of the Covered Termination pursuant to COBRA under a health, dental,
or vision plan sponsored by the Company, each such Participant shall be entitled
to payment by the Company of all of the applicable premiums (inclusive of
premiums for the Participant’s dependents for such health, dental, or vision
plan coverage as in effect immediately prior to the date of the Covered
Termination) for such health, dental, or vision plan coverage for a period of
twelve (12) months, in the case of a Vice President, eighteen (18) months in the
case of a Senior Vice President, and twenty-four (24) months in the case of the
Chief Executive Officer, Executive Chairman or President, following the date of
the Covered Termination, with such coverage counted as coverage pursuant to
COBRA.

 (ii)     No such premium payments (or any other payments for health, dental, or
vision coverage by the Company) shall be made following the Participant’s death
or the effective date of the Participant’s coverage by a health, dental, or
vision insurance plan of a subsequent employer. Each Participant shall be
required to notify the Plan Administrator immediately if the Participant becomes
covered by a health, dental, or vision insurance plan of a subsequent employer.
Upon the conclusion of such period of insurance premium payments made by the
Company, the Participant will be responsible for the entire payment of premiums
required under COBRA for the duration of the COBRA period.

 (iii)     For purposes of this Section 4(b), (i) references to COBRA shall be
deemed to refer also to analogous provisions of state law, and (ii) any
applicable insurance premiums that are paid by the Company shall not include any
amounts payable by the Participant

 

7.



--------------------------------------------------------------------------------

under an Internal Revenue Code Section 125 health care reimbursement plan, which
amounts, if any, are the sole responsibility of the Participant.

 (iv)     Notwithstanding the foregoing, if at any time the Plan Administrator
determines, in its sole discretion, that its payment of COBRA premiums on
Participant’s behalf would result in a violation of applicable law (including,
without limitation, Section 2716 of the Public Health Service Act), then in lieu
of paying COBRA premiums pursuant to this Section 4(b), the Company will pay to
Participant on the last day of each remaining month of the period of insurance
premium payments which would otherwise be made by the Company, a fully taxable
cash payment equal to the COBRA premium for such month, subject to applicable
tax withholding (such amount, the “Special Severance Payment”), such Special
Severance Payment to be made without regard to Participant’s payment of COBRA
premiums and without regard to the expiration of the COBRA period prior to the
twelve (12), eighteen (18) or twenty-four (24) months, as applicable, following
the date of the Covered Termination. Such Special Severance Payment shall end on
the earlier of (x) the date on which Participant commences other employment and
(y) the close of the twelve (12), eighteen (18) or twenty-four (24)-month
period, as applicable, following the date of the Covered Termination.

 (v)     The Company will make the first COBRA premium or the Special Severance
Payment, if applicable in a lump sum on the sixtieth (60th) day following a
Participant’s Covered Termination, in an amount equal to the aggregate amount of
payments that the Company would have paid through such date had such payments
commenced on the Covered Termination through such sixtieth (60th) day, with the
balance of the payments paid thereafter on the schedule described above.

(c)     Stock Award Vesting Acceleration. Upon a Covered Termination, (i) the
vesting and exercisability of all outstanding options to purchase the Company’s
ordinary shares (or stock appreciation rights or similar rights or other rights
with respect to shares of the Company issued pursuant to any equity incentive
plan of the Company) that are held by the Participant on such date shall be
accelerated in full, and (ii) any reacquisition or repurchase rights held by the
Company with respect to ordinary shares issued or issuable (or with respect to
similar rights or other rights with respect to shares of the Company issued or
issuable pursuant to any equity incentive plan of the Company) pursuant to any
other stock award granted to the Participant by the Company shall lapse.

(d)     Other Employee Benefits.    All other benefits (such as life insurance,
disability coverage, and 401(k) plan coverage) shall terminate as of the
Participant’s termination date (except to the extent that a conversion privilege
may be available thereunder).

(e)     Additional Benefits.    Notwithstanding the foregoing, the Plan
Administrator may, in its sole discretion, provide benefits in addition to those
pursuant to Sections 4(a), 4(b), and 4(c) to one or more Participants chosen by
the Plan Administrator, in its sole discretion, and the provision of any such
benefits to a Participant shall in no way obligate the Company to provide such
benefits to any other Participant, even if similarly situated.

 

8.



--------------------------------------------------------------------------------

SECTION 5.     LIMITATIONS ON BENEFITS.

(a)     Release.    In order to be eligible to receive benefits under the Plan,
a Participant must execute a general waiver and release in substantially the
form attached hereto as EXHIBIT A, EXHIBIT B, or EXHIBIT C, as appropriate, and
return to the Company, within the applicable time period set forth therein but
in no event more than forty-five (45) days following the date of the
Participant’s Covered Termination and permit such release to become effective in
accordance with its terms. Notwithstanding the foregoing, no such release shall
require the Participant to forego any unpaid salary, any accrued but unpaid
vacation pay or any benefits payable pursuant to this Plan. With respect to any
outstanding option held by the Participant, no provision set forth in this Plan
granting the Participant additional rights to exercise the option can be
exercised unless and until the release becomes effective. Unless a Change in
Control has occurred, the Plan Administrator, in its sole discretion, may modify
the form of the required release to comply with applicable law and shall
determine the form of the required release, which may be incorporated into a
termination agreement or other agreement with the Participant.

(b)     Certain Reductions.    The Plan Administrator, in its sole discretion,
shall have the authority to reduce a Participant’s severance benefits, in whole
or in part, by any other severance benefits, pay in lieu of notice, or other
similar benefits payable to the Participant by the Company that become payable
in connection with the Participant’s termination of employment pursuant to
(i) any applicable legal requirement, including, without limitation, the Worker
Adjustment and Retraining Notification Act (the “WARN Act”) or (ii) any Company
policy or practice providing for the Participant to remain on the payroll for a
limited period of time after being given notice of the termination of the
Participant’s employment. The benefits provided under this Plan are intended to
satisfy, in whole or in part, any and all statutory obligations and other
contractual obligations of the Company, including benefits provided by offer
letter or employment agreements, that may arise out of a Participant’s
termination of employment, and the Plan Administrator shall so construe and
implement the terms of the Plan. The Plan Administrator’s decision to apply such
reductions to the severance benefits of one Participant and the amount of such
reductions shall in no way obligate the Plan Administrator to apply the same
reductions in the same amounts to the severance benefits of any other
Participant, even if similarly situated. In the Plan Administrator’s sole
discretion, such reductions may be applied on a retroactive basis, with
severance benefits previously paid being re-characterized as payments pursuant
to the Company’s statutory or other contractual obligations.

(c)     Parachute Payments.    Except as otherwise provided in an agreement
between a Participant and the Company, if any payment or benefit the Participant
would receive in connection with a Change in Control from the Company or
otherwise (“Payment”) would (i) constitute a “parachute payment” within the
meaning of Section 280G of the Code, and (ii) but for this sentence, be subject
to the excise tax imposed by Section 4999 of the Code (the “Excise Tax”), then
such Payment shall be equal to the Reduced Amount. The “Reduced Amount” shall be
either (x) the largest portion of the Payment that would result in no portion of
the Payment being subject to the Excise Tax, or (y) the largest portion, up to
and including the total, of the Payment, whichever amount, after taking into
account all applicable federal, state and local employment taxes, income taxes,
and the Excise Tax (all computed at the highest applicable marginal rate),
results in the Participant’s receipt, on an after-tax basis, of the greater

 

9.



--------------------------------------------------------------------------------

amount of the Payment notwithstanding that all or some portion of the Payment
may be subject to the Excise Tax. If a reduction in payments or benefits
constituting “parachute payments” is necessary so that the Payment equals the
Reduced Amount, reduction shall occur in the manner that results in the greatest
economic benefit for Participant.

(d)     Mitigation.    Except as otherwise specifically provided herein, a
Participant shall not be required to mitigate damages or the amount of any
payment provided under this Plan by seeking other employment or otherwise, nor
shall the amount of any payment provided for under this Plan be reduced by any
compensation earned by a Participant as a result of employment by another
employer or any retirement benefits received by such Participant after the date
of the Participant’s termination of employment with the Company, except for
health continuation coverage provided pursuant to Section 4(b).

(e)     Non-Duplication of Benefits.    Except as otherwise specifically
provided for herein, no Participant is eligible to receive benefits under this
Plan or pursuant to other contractual obligations more than one time. This Plan
is designed to provide certain severance pay and change in control benefits to
Participants pursuant to the terms and conditions set forth in this Plan. The
payments pursuant to this Plan are in addition to, and not in lieu of, any
unpaid salary, bonuses or benefits to which a Participant may be entitled for
the period ending with the Participant’s Covered Termination.

SECTION 6.     TIME OF PAYMENT AND FORM OF BENEFITS.

(a)     General Rules. Except as otherwise set forth in the Plan, the cash
severance benefits under Section 4(a) of the Plan, if any, shall be paid in a
single lump sum payment on the 60th day following the Participant’s Covered
Termination. In no event shall payment of any Plan benefit set forth in
Section 4 be made unless prior to such 60th day following a Participant’s
Covered Termination (i) such Participant has a “separation from service” (as
defined under Treasury Regulation Section 1.409A-1(h), without regard to any
alternative definition thereunder, a “Separation from Service”) and (ii) such
Participant has returned and allowed to become effective the release described
in Section 5(a). For the avoidance of doubt, in the event of an acceleration of
the exercisability of an option (or other award) pursuant to Section 4(c), such
option (or other award) shall not be exercisable with respect to such
acceleration of exercisability unless and until the 60th day following the
Participant’s Covered Termination.

(b)     Application of Section 409A.    It is intended that all of the severance
benefits payable under this Plan satisfy, to the greatest extent possible, the
exemptions from the application of Section 409A of the Code and the regulations
and other guidance thereunder and any state law of similar effect (collectively,
“Section 409A”) provided under Treasury Regulations 1.409A-1(b)(4),
1.409A-1(b)(5) and 1.409A-1(b)(9), and that this Plan will be construed to the
greatest extent possible as consistent with those provisions, and to the extent
no so exempt, this Plan (and any definitions hereunder) will be construed in a
manner that complies with Section 409A. For purposes of Section 409A (including,
without limitation, for purposes of Treasury Regulation
Section 1.409A-2(b)(2)(iii)), a Participant’s right to receive any installment
payments under this Plan (whether severance payments, reimbursements or
otherwise) shall be treated as a right to receive a series of separate payments
and, accordingly, each installment payment hereunder shall at all times be
considered a separate and distinct payment. Severance

 

10.



--------------------------------------------------------------------------------

benefits shall not commence until a Participant has a Separation from Service.
Notwithstanding anything to the contrary herein, if the Plan Administrator
determines that a Participant is, upon Separation from Service, a “specified
employee” for purposes of Section 409A, then, solely to the extent necessary to
avoid adverse personal tax consequences under Section 409A, the timing of any
severance benefits shall be delayed until the earlier of (i) six (6) months and
one day after Participant’s Separation from Service (or such longer period as is
required under applicable law, regulations or guidance under Section 409A), or
(ii) Participant’s death. None of the severance benefits payable under this Plan
will be paid or otherwise delivered prior to the effective date of the release,
which must occur on or prior to the 60th day following a Participant’s
Separation from Service. Except to the minimum extent that payments must be
delayed because Participant is a “specified employee”, all amounts will be paid
as soon as practicable in accordance with the terms of this Plan and the
Company’s normal payroll practices.

(c)     Tax Withholding.    All payments under the Plan will be subject to all
applicable withholding of the Company, including, without limitation,
obligations to withhold for federal, state and local income and employment
taxes.

(d)     Indebtedness of Participants.    If a Participant is indebted to the
Company on the effective date of his or her Covered Termination, the Plan
Administrator reserves the right to offset any severance payments under the Plan
by the amount of such indebtedness.

SECTION 7.     RIGHT TO INTERPRET PLAN; AMENDMENT AND TERMINATION.

(a)     Exclusive Discretion.    The Plan Administrator shall have the exclusive
discretion and authority to establish rules, forms, and procedures for the
administration of the Plan, and to construe and interpret the Plan and to decide
any and all questions of fact, interpretation, definition, computation or
administration arising in connection with the operation of the Plan, including,
but not limited to, the eligibility to participate in the Plan and amount of
benefits paid under the Plan. The rules, interpretations, computations and other
actions of the Plan Administrator shall be binding and conclusive on all
persons.

(b)     Amendment or Termination.    The Company reserves the right to amend or
terminate this Plan, or the benefits provided hereunder at any time; provided,
however, that no such amendment or termination shall occur following a Change in
Control or a Covered Termination as to any Participant who would be adversely
affected by such amendment or termination unless such Participant consents in
writing to such amendment or termination. Any action amending or terminating the
Plan shall be in writing and executed by a duly authorized officer of the
Company.

SECTION 8.     NO IMPLIED EMPLOYMENT CONTRACT.

The Plan shall not be deemed (i) to give any employee or other person any right
to be retained in the employ of the Company or an Affiliate, or (ii) to
interfere with the right of the Company or an Affiliate to discharge any
employee or other person at any time, with or without cause, which right is
hereby reserved.

 

11.



--------------------------------------------------------------------------------

SECTION 9.     LEGAL CONSTRUCTION.

This Plan is intended to be governed by and shall be construed in accordance
with ERISA and, to the extent not preempted by ERISA, the laws of the State of
California.

SECTION 10.     CLAIMS, INQUIRIES AND APPEALS.

(a)     Applications for Benefits and Inquiries.    Any application for
benefits, inquiries about the Plan or inquiries about present or future rights
under the Plan must be submitted to the Plan Administrator in writing by an
applicant (or his or her authorized representative). The Plan Administrator is
set forth in Section 12(d).

(b)     Denial of Claims.    In the event that any application for benefits is
denied in whole or in part, the Plan Administrator must provide the applicant
with written or electronic notice of the denial of the application, and of the
applicant’s right to review the denial. Any electronic notice will comply with
the regulations of the U.S. Department of Labor. The notice of denial will be
set forth in a manner designed to be understood by the applicant and will
include the following:

 (i)      the specific reason or reasons for the denial;

 (ii)     references to the specific Plan provisions upon which the denial is
based;

 (iii)    a description of any additional information or material that the Plan
Administrator needs to complete the review and an explanation of why such
information or material is necessary; and

 (iv)    an explanation of the Plan’s review procedures and the time limits
applicable to such procedures, including a statement of the applicant’s right to
bring a civil action under Section 502(a) of ERISA following a denial on review
of the claim, as described in Section 10(d) below.

This notice of denial will be given to the applicant within ninety (90) days
after the Plan Administrator receives the application, unless special
circumstances require an extension of time, in which case, the Plan
Administrator has up to an additional ninety (90) days for processing the
application. If an extension of time for processing is required, written notice
of the extension will be furnished to the applicant before the end of the
initial ninety (90) day period.

This notice of extension will describe the special circumstances necessitating
the additional time and the date by which the Plan Administrator is to render
its decision on the application.

(c)     Request for a Review.    Any person (or that person’s authorized
representative) for whom an application for benefits is denied, in whole or in
part, may appeal the denial by submitting a request for a review to the Plan
Administrator within sixty (60) days after the application is denied. A request
for a review shall be in writing and shall be addressed to:

Jazz Pharmaceuticals plc

 

12.



--------------------------------------------------------------------------------

Attn: General Counsel

3180 Porter Drive

Palo Alto, CA 94304

A request for review must set forth all of the grounds on which it is based, all
facts in support of the request and any other matters that the applicant feels
are pertinent. The applicant (or his or her representative) shall have the
opportunity to submit (or the Plan Administrator may require the applicant to
submit) written comments, documents, records, and other information relating to
his or her claim. The applicant (or his or her representative) shall be
provided, upon request and free of charge, reasonable access to, and copies of,
all documents, records and other information relevant to his or her claim. The
review shall take into account all comments, documents, records and other
information submitted by the applicant (or his or her representative) relating
to the claim, without regard to whether such information was submitted or
considered in the initial benefit determination.

(d)     Decision on Review.    The Plan Administrator will act on each request
for review within sixty (60) days after receipt of the request, unless special
circumstances require an extension of time (not to exceed an additional sixty
(60) days), for processing the request for a review. If an extension for review
is required, written notice of the extension will be furnished to the applicant
within the initial sixty (60) day period. This notice of extension will describe
the special circumstances necessitating the additional time and the date by
which the Plan Administrator is to render its decision on the review. The Plan
Administrator will give prompt, written or electronic notice of its decision to
the applicant. Any electronic notice will comply with the regulations of the
U.S. Department of Labor. In the event that the Plan Administrator confirms the
denial of the application for benefits in whole or in part, the notice will set
forth, in a manner calculated to be understood by the applicant, the following:

 (i)        the specific reason or reasons for the denial;

 (ii)       references to the specific Plan provisions upon which the denial is
based;

 (iii)     a statement that the applicant is entitled to receive, upon request
and free of charge, reasonable access to, and copies of, all documents, records
and other information relevant to his or her claim; and

 (iv)      a statement of the applicant’s right to bring a civil action under
Section 502(a) of ERISA.

(e)     Rules and Procedures.    The Plan Administrator will establish rules and
procedures, consistent with the Plan and with ERISA, as necessary and
appropriate in carrying out its responsibilities in reviewing benefit claims.
The Plan Administrator may require an applicant who wishes to submit additional
information in connection with an appeal from the denial of benefits to do so at
the applicant’s own expense.

(f)     Exhaustion of Remedies.    No legal action for benefits under the Plan
may be brought until the applicant (i) has submitted a written application for
benefits in accordance with the procedures described by Section 10(a) above,
(ii) has been notified by the Plan Administrator that the application is denied,
(iii) has filed a written request for a review of the application in

 

13.



--------------------------------------------------------------------------------

accordance with the appeal procedure described in Section 10(c) above, and
(iv) has been notified that the Plan Administrator has denied the appeal.
Notwithstanding the foregoing, if the Plan Administrator does not respond to an
applicant’s claim or appeal within the relevant time limits specified in this
Section 10, the applicant may bring legal action for benefits under the Plan
pursuant to Section 502(a) of ERISA.

SECTION 11.     BASIS OF PAYMENTS TO AND FROM PLAN.

The Plan shall be unfunded, and all benefits hereunder shall be paid only from
the general assets of the Company.

SECTION 12.     OTHER PLAN INFORMATION.

(a)     Employer and Plan Identification Numbers.    The Employer Identification
Number assigned to the Company (which is the “Plan Sponsor” as that term is used
in ERISA) by the Internal Revenue Service is 98-1032470. The Plan Number
assigned to the Plan by the Plan Sponsor pursuant to the instructions of the
Internal Revenue Service is 502.

(b)     Ending Date for Plan’s Fiscal Year.    The date of the end of the fiscal
year for the purpose of maintaining the Plan’s records is December 31.

(c)     Agent for the Service of Legal Process.    The agent for the service of
legal process with respect to the Plan is:

Jazz Pharmaceuticals plc

Attn: General Counsel

3180 Porter Drive

Palo Alto, CA 94304

(d)     Plan Sponsor and Administrator.    The “Plan Sponsor” of the Plan is:

Jazz Pharmaceuticals plc

Attn: General Counsel

3180 Porter Drive

Palo Alto, CA 94304

The “Plan Administrator” of the Plan is as set forth in Section 2(u). The Plan
Sponsor’s and Plan Administrator’s telephone number is (650) 496-3777. The Plan
Administrator is the named fiduciary charged with the responsibility for
administering the Plan.

SECTION 13.     STATEMENT OF ERISA RIGHTS.

Participants in this Plan (which is a welfare benefit plan sponsored by Jazz
Pharmaceuticals plc) are entitled to certain rights and protections under ERISA.
If you are a Participant, you are considered a participant in the Plan for the
purposes of this Section 13 and, under ERISA, you are entitled to:

 

14.



--------------------------------------------------------------------------------

(a)     Receive Information About Your Plan and Benefits

 (i)      Examine, without charge, at the Plan Administrator’s office and at
other specified locations, such as worksites, all documents governing the Plan
and a copy of the latest annual report (Form 5500 Series), if applicable, filed
by the Plan with the U.S. Department of Labor and available at the Public
Disclosure Room of the Employee Benefits Security Administration;

 (ii)     Obtain, upon written request to the Plan Administrator, copies of
documents governing the operation of the Plan and copies of the latest annual
report (Form 5500 Series), if applicable, and an updated (as necessary) Summary
Plan Description. The Plan Administrator may make a reasonable charge for the
copies; and

 (iii)    Receive a summary of the Plan’s annual financial report, if
applicable. The Plan Administrator is required by law to furnish each
participant with a copy of this summary annual report.

(b)     Prudent Actions By Plan Fiduciaries.    In addition to creating rights
for Plan participants, ERISA imposes duties upon the people who are responsible
for the operation of the employee benefit plan. The people who operate the Plan,
called “fiduciaries” of the Plan, have a duty to do so prudently and in the
interest of you and other Plan participants and beneficiaries. No one, including
your employer, your union or any other person, may fire you or otherwise
discriminate against you in any way to prevent you from obtaining a Plan benefit
or exercising your rights under ERISA.

(c)     Enforce Your Rights.

 (i)      If your claim for a Plan benefit is denied or ignored, in whole or in
part, you have a right to know why this was done, to obtain copies of documents
relating to the decision without charge, and to appeal any denial, all within
certain time schedules.

 (ii)     Under ERISA, there are steps you can take to enforce the above rights.
For instance, if you request a copy of Plan documents or the latest annual
report from the Plan, if applicable, and do not receive them within 30 days, you
may file suit in a Federal court. In such a case, the court may require the Plan
Administrator to provide the materials and pay you up to $110 a day until you
receive the materials, unless the materials were not sent because of reasons
beyond the control of the Plan Administrator.

 (iii)    If you have a claim for benefits which is denied or ignored, in whole
or in part, you may file suit in a state or Federal court.

 (iv)    If you are discriminated against for asserting your rights, you may
seek assistance from the U.S. Department of Labor, or you may file suit in a
Federal court. The court will decide who should pay court costs and legal fees.
If you are successful, the court may order the person you have sued to pay these
costs and fees. If you lose, the court may order you to pay these costs and
fees, for example, if it finds your claim is frivolous.

 

15.



--------------------------------------------------------------------------------

(d)     Assistance With Your Questions.    If you have any questions about the
Plan, you should contact the Plan Administrator. If you have any questions about
this statement or about your rights under ERISA, or if you need assistance in
obtaining documents from the Plan Administrator, you should contact the nearest
office of the Employee Benefits Security Administration, U.S. Department of
Labor, listed in your telephone directory or the Division of Technical
Assistance and Inquiries, Employee Benefits Security Administration, U.S.
Department of Labor, 200 Constitution Avenue N.W., Washington, D.C. 20210. You
may also obtain certain publications about your rights and responsibilities
under ERISA by calling the publications hotline of the Employee Benefits
Security Administration.

SECTION 14.     GENERAL PROVISIONS.

(a)     Notices.    Any notice, demand or request required or permitted to be
given by either the Company or a Participant pursuant to the terms of this Plan
shall be in writing and shall be deemed given when delivered personally or
deposited in the U.S. mail, First Class with postage prepaid, and addressed to
the parties, in the case of the Company, at the address set forth in
Section 12(d) and, in the case of a Participant, at the address as set forth in
the Company’s employment file maintained for the Participant as previously
furnished by the Participant or such other address as a party may request by
notifying the other in writing.

(b)     Transfer and Assignment.    The rights and obligations of a Participant
under this Plan may not be transferred or assigned without the prior written
consent of the Company. This Plan shall be binding upon any surviving entity
resulting from a Change in Control and upon any other person who is a successor
by merger, acquisition, consolidation or otherwise to the business formerly
carried on by the Company without regard to whether or not such person or entity
actively assumes the obligations hereunder.

(c)     Waiver.    Any Party’s failure to enforce any provision or provisions of
this Plan shall not in any way be construed as a waiver of any such provision or
provisions, nor prevent any Party from thereafter enforcing each and every other
provision of this Plan. The rights granted the Parties herein are cumulative and
shall not constitute a waiver of any Party’s right to assert all other legal
remedies available to it under the circumstances.

(d)     Severability.    Should any provision of this Plan be declared or
determined to be invalid, illegal or unenforceable, the validity, legality and
enforceability of the remaining provisions shall not in any way be affected or
impaired.

(e)     Section Headings.    Section headings in this Plan are included for
convenience of reference only and shall not be considered part of this Plan for
any other purpose.

 

16.



--------------------------------------------------------------------------------

SECTION 15.     EXECUTION.

To record the adoption of the Plan as set forth herein as of the Effective Date
and the assumption of the Plan by Jazz Pharmaceuticals plc as of January 18,
2012, Jazz Pharmaceuticals plc has caused its duly authorized officer to execute
the same.

 

JAZZ PHARMACEUTICALS PLC

By:

 

    /s/ Carol A. Gamble

Title:

      Sr. Vice President & General Counsel

The Executive Change in Control and Severance Benefit Plan was effective on
May 1, 2007.

The Executive Change in Control and Severance Benefit Plan was amended and
restated by the Board of Directors of Jazz Pharmaceuticals, Inc. on February 17,
2009.

The Executive Change in Control and Severance Benefit Plan was amended and
restated by the Board of Directors of Jazz Pharmaceuticals, Inc. on October 24,
2011.

The Amended and Restated Executive Change in Control and Severance Benefit Plan
was assumed by Jazz Pharmaceuticals plc effective as of January 18, 2012.

The Amended and Restated Executive Change in Control and Severance Benefit Plan
was amended and restated by the Compensation Committee of the Board of Directors
of Jazz Pharmaceuticals plc on February 14, 2012.

 

17.



--------------------------------------------------------------------------------

For Employees Age 40 or Older

Individual Termination

EXHIBIT A

RELEASE AGREEMENT (“RELEASE”)

I understand and agree completely to the terms set forth in the Jazz
Pharmaceuticals plc Amended and Restated Executive Change in Control and
Severance Benefit Plan (the “Plan”).

I understand that this Release, together with the Plan, constitutes the
complete, final and exclusive embodiment of the entire agreement between the
Company and me with regard to the subject matter hereof. I am not relying on any
promise or representation by the Company that is not expressly stated therein.
Certain capitalized terms used in this Release are defined in the Plan.

I hereby confirm my obligations under my Employee Confidential Information and
Inventions Agreement with the Company.

I hereby represent that I have been paid all compensation owed and for all hours
worked, have received all the leave and leave benefits and protections for which
I am eligible, pursuant to the Family and Medical Leave Act or otherwise, and
have not suffered any on-the-job injury for which I have not already filed a
claim.

In exchange for the consideration provided to me by this Release that I am not
otherwise entitled to receive, I hereby generally and completely release Jazz
Pharmaceuticals plc and its current and former directors, officers, employees,
shareholders, partners, agents, attorneys, predecessors, successors, parent and
subsidiary entities, insurers, affiliates, and assigns from any and all claims,
liabilities and obligations, both known and unknown, that arise out of or are in
any way related to events, acts, conduct, or omissions occurring prior to my
signing this Release. This general release includes, but is not limited to:
(a) all claims arising out of or in any way related to my employment with the
Company or the termination of that employment; (b) all claims related to my
compensation or benefits from the Company, including salary, bonuses,
commissions, vacation pay, expense reimbursements, severance pay, fringe
benefits, stock, stock options, or any other ownership interests in the Company;
(c) all claims for breach of contract, wrongful termination, and breach of the
implied covenant of good faith and fair dealing; (d) all tort claims, including
claims for fraud, defamation, emotional distress, and discharge in violation of
public policy; and (e) all federal, state, and local statutory claims, including
claims for discrimination, harassment, retaliation, attorneys’ fees, or other
claims arising under the federal Civil Rights Act of 1964 (as amended), the
federal Americans with Disabilities Act of 1990, the federal Age Discrimination
in Employment Act of 1967 (as amended) (“ADEA”), and the California Fair
Employment and Housing Act (as amended). Nothing in this Release shall prevent
me from challenging this Release by filing, cooperating with, or participating
in any proceeding before the Equal Employment Opportunity Commission, the
Department of Labor, or the California Department of Fair Employment and
Housing, except that I hereby acknowledge

 

A-1.



--------------------------------------------------------------------------------

and agree that I shall not recover any monetary benefits in connection with any
challenge to my Release.

I acknowledge that I am knowingly and voluntarily waiving and releasing any
rights I may have under the ADEA (“ADEA Waiver”). I also acknowledge that the
consideration given for the ADEA Waiver is in addition to anything of value to
which I was already entitled. I further acknowledge that I have been advised by
this writing, as required by the ADEA, that: (a) my ADEA Waiver does not apply
to any rights or claims that arise after the date I sign this Release; (b) I
should consult with an attorney prior to signing this Release; (c) I have
twenty-one (21) days to consider this Release (although I may choose to
voluntarily sign it sooner); (d) I have seven (7) days following the date I sign
this Release to revoke the ADEA Waiver; and (e) the ADEA Waiver will not be
effective until the date upon which the revocation period has expired
unexercised, which will be the eighth day after I sign this Release.

I acknowledge that I have read and understand Section 1542 of the California
Civil Code which reads as follows: “A general release does not extend to claims
which the creditor does not know or suspect to exist in his or her favor at the
time of executing the release, which if known by him or her must have materially
affected his or her settlement with the debtor.” I hereby expressly waive and
relinquish all rights and benefits under that section and any law of any
jurisdiction of similar effect with respect to my release of any claims
hereunder.

I acknowledge that to become effective, I must sign and return this Release to
the Company so that it is received not later than twenty-one (21) days following
the date it is provided to me.

 

EXECUTIVE

Name: 

   

Date:

   

 

A-2.



--------------------------------------------------------------------------------

For Employees Age 40 or Older

Group Termination

EXHIBIT B

RELEASE AGREEMENT (“RELEASE”)

I understand and agree completely to the terms set forth in the Jazz
Pharmaceuticals plc Amended and Restated Executive Change in Control and
Severance Benefit Plan (the “Plan”).

I understand that this Release, together with the Plan, constitutes the
complete, final and exclusive embodiment of the entire agreement between the
Company and me with regard to the subject matter hereof. I am not relying on any
promise or representation by the Company that is not expressly stated therein.
Certain capitalized terms used in this Release are defined in the Plan.

I hereby confirm my obligations under my Employee Confidential Information and
Inventions Agreement with the Company.

I hereby represent that I have been paid all compensation owed and for all hours
worked, have received all the leave and leave benefits and protections for which
I am eligible, pursuant to the Family and Medical Leave Act or otherwise, and
have not suffered any on-the-job injury for which I have not already filed a
claim.

Except as otherwise set forth in this Release, I hereby generally and completely
release Jazz Pharmaceuticals plc and its current and former directors, officers,
employees, shareholders, partners, agents, attorneys, predecessors, successors,
parent and subsidiary entities, insurers, affiliates, and assigns from any and
all claims, liabilities and obligations, both known and unknown, that arise out
of or are in any way related to events, acts, conduct, or omissions occurring
prior to my signing this Release. This general release includes, but is not
limited to: (a) all claims arising out of or in any way related to my employment
with the Company or the termination of that employment; (b) all claims related
to my compensation or benefits from the Company, including salary, bonuses,
commissions, vacation pay, expense reimbursements, severance pay, fringe
benefits, stock, stock options, or any other ownership interests in the Company;
(c) all claims for breach of contract, wrongful termination, and breach of the
implied covenant of good faith and fair dealing; (d) all tort claims, including
claims for fraud, defamation, emotional distress, and discharge in violation of
public policy; and (e) all federal, state, and local statutory claims, including
claims for discrimination, harassment, retaliation, attorneys’ fees, or other
claims arising under the federal Civil Rights Act of 1964 (as amended), the
federal Americans with Disabilities Act of 1990, the federal Age Discrimination
in Employment Act of 1967 (as amended) (“ADEA”), and the California Fair
Employment and Housing Act (as amended). Nothing in this Release shall prevent
me from challenging this Release by filing, cooperating with, or participating
in any proceeding before the Equal Employment Opportunity Commission, the
Department of Labor, or the California Department of Fair Employment and
Housing, except that I hereby acknowledge and agree that I shall not recover any
monetary benefits in connection with any challenge to my Release.

 

B-1.



--------------------------------------------------------------------------------

I acknowledge that I am knowingly and voluntarily waiving and releasing any
rights I may have under the ADEA (“ADEA Waiver”). I also acknowledge that the
consideration given for the ADEA Waiver is in addition to anything of value to
which I was already entitled. I further acknowledge that I have been advised by
this writing, as required by the ADEA, that: (a) my ADEA Waiver does not apply
to any rights or claims that arise after the date I sign this Release; (b) I
should consult with an attorney prior to signing this Release; (c) I have
forty-five (45) days to consider this Release (although I may choose to
voluntarily sign it sooner); (d) I have seven (7) days following the date I sign
this Release to revoke the ADEA Waiver; and (e) the ADEA Waiver will not be
effective until the date upon which the revocation period has expired
unexercised, which will be the eighth day after I sign this Release.

I have received with this Release a written disclosure of all of the information
required by the ADEA, including without limitation a detailed list of the job
titles and ages of all employees who were terminated in this group termination
and the ages of all employees of the Company in the same job classification or
organizational unit who were not terminated, along with information on the
eligibility factors used to select employees for the group termination and any
time limits applicable to this group termination program.

I acknowledge that I have read and understand Section 1542 of the California
Civil Code which reads as follows: “A general release does not extend to claims
which the creditor does not know or suspect to exist in his or her favor at the
time of executing the release, which if known by him or her must have materially
affected his or her settlement with the debtor.” I hereby expressly waive and
relinquish all rights and benefits under that section and any law of any
jurisdiction of similar effect with respect to my release of any claims
hereunder.

I acknowledge that to become effective, I must sign and return this Release to
the Company so that it is received not later than forty-five (45) days following
the date this Release and the ADEA disclosure form is provided to me.

 

EXECUTIVE

Name: 

   

Date:

   

 

B-2.



--------------------------------------------------------------------------------

For Employees under Age 40

Individual and Group Termination

EXHIBIT C

RELEASE AGREEMENT (“RELEASE”)

I understand and agree completely to the terms set forth in the Jazz
Pharmaceuticals plc Amended and Restated Executive Change in Control and
Severance Benefit Plan (the “Plan”).

I understand that this Release, together with the Plan, constitutes the
complete, final and exclusive embodiment of the entire agreement between the
Company and me with regard to the subject matter hereof. I am not relying on any
promise or representation by the Company that is not expressly stated therein.
Certain capitalized terms used in this Release are defined in the Plan.

I hereby confirm my obligations under my Employee Confidential Information and
Inventions Agreement with the Company.

I hereby represent that I have been paid all compensation owed and for all hours
worked, have received all the leave and leave benefits and protections for which
I am eligible, pursuant to the Family and Medical Leave Act or otherwise, and
have not suffered any on-the-job injury for which I have not already filed a
claim.

In exchange for the consideration provided to me by this Release that I am not
otherwise entitled to receive, I hereby generally and completely release Jazz
Pharmaceuticals plc and its current and former directors, officers, employees,
shareholders, partners, agents, attorneys, predecessors, successors, parent and
subsidiary entities, insurers, affiliates, and assigns from any and all claims,
liabilities and obligations, both known and unknown, that arise out of or are in
any way related to events, acts, conduct, or omissions occurring prior to my
signing this Release. This general release includes, but is not limited to:
(a) all claims arising out of or in any way related to my employment with the
Company or the termination of that employment; (b) all claims related to my
compensation or benefits from the Company, including salary, bonuses,
commissions, vacation pay, expense reimbursements, severance pay, fringe
benefits, stock, stock options, or any other ownership interests in the Company;
(c) all claims for breach of contract, wrongful termination, and breach of the
implied covenant of good faith and fair dealing; (d) all tort claims, including
claims for fraud, defamation, emotional distress, and discharge in violation of
public policy; and (e) all federal, state, and local statutory claims, including
claims for discrimination, harassment, retaliation, attorneys’ fees, or other
claims arising under the federal Civil Rights Act of 1964 (as amended), the
federal Americans with Disabilities Act of 1990, and the California Fair
Employment and Housing Act (as amended). Nothing in this Release shall prevent
me from challenging this Release by filing, cooperating with, or participating
in any proceeding before the Equal Employment Opportunity Commission, the
Department of Labor, or the California Department of Fair Employment and
Housing, except that I hereby acknowledge and agree that I shall not recover any
monetary benefits in connection with any challenge to my Release.

 

C-1.



--------------------------------------------------------------------------------

I acknowledge that I have read and understand Section 1542 of the California
Civil Code which reads as follows: “A general release does not extend to claims
which the creditor does not know or suspect to exist in his or her favor at the
time of executing the release, which if known by him or her must have materially
affected his or her settlement with the debtor.” I hereby expressly waive and
relinquish all rights and benefits under that section and any law of any
jurisdiction of similar effect with respect to my release of any claims
hereunder.

I acknowledge that to become effective, I must sign and return this Release to
the Company so that it is received not later than fourteen (14) days following
the date it is provided to me.

 

EXECUTIVE

Name:

   

Date:

   

 

C-2